United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION PLANT, Anaheim, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1513
Issued: March 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 30, 2017 appellant, through counsel, filed a timely appeal from a January 18, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other services performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the January 18, 2017 decision, OWCP received additional evidence. However,
the Board’s jurisdiction is limited to the evidence that was of record at the time OWCP issued its final decision. Thus,
the Board is precluded from considering this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); M.B.,
Docket No. 09-0176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R.
Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of disability
from June 5, 2012 to December 17, 2014 causally related to her accepted August 7, 2010
employment injury.
FACTUAL HISTORY
On August 9, 2010 appellant, then a 39-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on August 7, 2010 she injured the left side of her head “when the door
on the OTS machine hit her hard on her head.” OWCP initially accepted the claim for open scalp
wound with complications and concussion without loss of consciousness.4 Appellant stopped
work on August 8, 2010, and returned to her regular duties working four hours per day on
January 20, 2011. She was released to unrestricted work for eight hours per day on
January 31, 2012.
On July 21, 2012 appellant filed a claim for a recurrence of disability (Form CA-2a)
beginning June 5, 2012, indicating intermittent hours of wage loss. She noted that following the
injury she worked four hours per day with restrictions, which increased to six hours per day with
restrictions. Appellant returned to full duty, working eight hours per day, on February 11, 2012.
She reported increased neck pain following her return to work eight hours per day.
In a June 5, 2012 work restriction form, Dr. Ram Mudiyam, a treating Board-certified
orthopedic surgeon, related that appellant could work six hours per day with restrictions. In a
narrative report of even date, he noted appellant’s physical examination findings and related that
appellant’s magnetic resonance imaging (MRI) scan revealed moderate left disc osteophyte
encroachment at C6-7 neural foramen, with moderate foraminal stenosis, with less pronounced
findings at the C4-5 level.
By development letter dated July 24, 2012, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim for a recurrence of partial disability. It advised
her as to the definition of recurrence and the type of evidence required to establish such a claim.
Appellant was afforded 30 days to submit the necessary evidence. OWCP received additional
medical evidence.
In forms dated July 19, August 28, and September 25, 2012, Dr. Mudiyam reiterated that
appellant was capable of working six hours per day with restrictions, due to her cervical condition.
By decision dated September 20, 2012, OWCP denied appellant’s claim for a recurrence
of disability commencing June 2, 2012. It found that the evidence of record was insufficient to
establish disability due to a material change or worsening in her work-related conditions.
In a January 30, 2013 report, Dr. Hosea Brown, II, a treating Board-certified internist,
related that, following her injury, appellant worked part-time modified duty while gradually
increasing her hours until February 11, 2012 when she began working an eight-hour day. He
4

OWCP paid appellant wage-loss compensation and medical benefits on the supplemental rolls from September 22,
2010 until July 1, 2011. It paid her compensation on the periodic rolls from July 3 until October 22, 2011, and then
intermittent benefits again on the supplemental rolls commencing October 23, 2011.

2

described both the duties of appellant’s original job and her modified job. Diagnoses included
cervical intervertebral disc syndrome with myelopathy, cervical degenerative disc disease,
postconcussion syndrome with headaches, and cervical radiculopathy.
On March 12, 2013 appellant requested reconsideration.
On April 3, 2013 OWCP received progress reports dated December 4 and 26, 2012 and
January 23, 2013 from Dr. Brown diagnosing cervical intervertebral disc syndrome with
myelopathy, cervical degenerative disc disease, postconcussion syndrome with headaches, and
cervical radiculopathy. Dr. Brown, in the December 4 and 26, 2012 and January 23, 2013 progress
notes, provided examination findings were provided in both reports and reported that appellant
continued to work six to eight hours per day with restrictions. Appellant was released to return to
modified work in both reports.
OWCP also received a January 18, 2013 report by Dr. Serge Obukhoff, an examining
Board-certified neurosurgeon, who noted that appellant had been referred by Dr. Brown for
evaluation of her neck injuries sustained at work on August 7, 2010. Dr. Obukhoff reviewed an
MRI scan which revealed significant problems include cord compression caused by C4-5 herniated
discs with ventral spinal cord effacement and bilateral foraminal stenosis, C6-7 bulging disc
herniation. According to Dr. Obukhoff the MRI scan findings explained appellant’s complaints
of myelopathy, neck stiffness, neck pain, and left-sided radiculopathy. Diagnoses included C4-5
and C6-7 cervical disc herniations and cervical myelopathy. With respect to her work status, he
noted that appellant was performing modified work as prescribed by her treating physician.
By decision dated April 17, 2013, OWCP denied modification of its prior decision. It also
noted that the date the claimed recurrence was June 5, 2012 and not June 2, 2012.
In progress notes dated April 17 and May 17, 2013, Dr. Brown’s findings and diagnoses
remained unchanged. He indicated that appellant was restricted to working six hours per day with
restrictions.
Dr. Obukhoff, in an April 29, 2013 follow-up report, noted that appellant had been
diagnosed with severe cervical stenosis as the result of C6-7 disc herniation and C5-6 spinal cord
effacing and an accepted condition of cervical strain. He provided examination findings and
requested appellant’s claim be expanded to include C4-5 and C6-7 cervical disc herniations and
cervical myelopathy. Dr. Obukhoff referenced the Form CA-17 from appellant’s treating
physician with respect to her work status.
In progress notes dated May 22, 2013, Dr. Brown diagnosed cervical intervertebral disc
syndrome with myelopathy, cervical degenerative disc disease, postconcussion syndrome with
headaches, and cervical radiculopathy. He noted appellant’s complaints and physical examination
findings. Dr. Brown indicated that appellant was capable of working six hours per day with
restrictions.
In a May 21, 2013 letter, Dr. Edward Mittleman, a treating physician specializing in family
medicine, explained that appellant’s condition was not a recurrence or new injury, but rather an
aggravation of her accepted August 7, 2010 injury. He requested that appellant’s claim be
expanded to include the condition of permanent aggravation of cervical disc protrusions.

3

On July 3, 2013 appellant requested reconsideration. In progress notes dated June 24 and
July 15, 2013, Dr. Brown’s diagnoses and examination findings were unchanged. He indicated
that appellant was capable of performing modified work.
By decision dated August 1, 2013, OWCP denied appellant’s request for reconsideration
of the merits of her claim as appellant failed to submit new and relevant evidence or identify the
grounds for her reconsideration request.
Subsequent to the August 1, 2013 decision, OWCP received a June 28, 2013 report from
Dr. Obukhoff requesting authorization for surgery and noting work restrictions.
On August 22, 2013 OWCP received a November 21, 2012 report from Dr. Brown in
which he reported a May 17, 2012 MRI scan showed C4-5 and C6-7 cervical disc protrusion
causing severe spinal cord compression and that a September 21, 2011 nerve conduction study
showed evidence of acute left C7 radiculopathy.
On August 28, 2013 OWCP received a September 25, 2012 report from Dr. Mudiyam, who
noted that appellant was capable of working eight hours of modified work until he reduced her to
six hours on June 5, 2012. Dr. Mudiyam explained that the reduction of appellant’s work hours
was due to her complaints of increased left-sided neck pain and left arm weakness. A review of a
cervical spine MRI scan showed moderate-sized left disc osteophyte at the C6-7 neural foramen
with moderate foraminal stenosis. Dr. Mudiyam concluded that appellant’s disability was due to
her accepted employment injury. He recommended appellant continue with working six hours per
day as she was capable of managing her pain.
In an August 29, 2013 report, Dr. Mittleman noted that OWCP had accepted the claim for
neck sprain, open scalp wound, and concussion without complications. Medical reports were
reviewed. He opined that appellant was capable of working eight hours with restrictions. Due to
the inability of the employing establishment to provide her work for eight hours within her
restrictions, appellant was currently working two hours per day. Dr. Mittleman concluded that the
appropriate permanent diagnoses had not been properly adjudicated by OWCP and requested
OWCP expand her claim to include cervical spondylosis with myelopathy and C4-5 and C6-7
cervical disc herniation.
On September 26, 2013 OWCP received an August 26, 2013 report from Dr. Brown
requesting expansion of her claim to include postconcussion syndrome with headaches, cervical
radiculopathy, cervical intervertebral disc syndrome with myelopathy, and permanent aggravation
of cervical degenerative disc disease. Dr. Brown concluded that appellant was capable of working
an eight-hour day with the restrictions provided.
OWCP subsequently received Dr. Brown’s August 26, 2013 progress report on
September 30, 2013. Dr. Brown noted that appellant continued working two hours per day with
restrictions, which she was tolerating. He provided examination findings and diagnosed cervical
radiculopathy, cervical intervertebral disc syndrome with myelopathy, postconcussion syndrome
with headaches, permanent aggravation of cervical disc degeneration disease, neck sprain, open
scalp wound without complications, and concussion without loss of consciousness. Appellant was
released to return to modified work on August 26, 2013. Dr. Brown continued to submit progress
reports with similar findings.

4

On March 18, 2014 appellant requested reconsideration of the August 1, 2013 decision.
By decision dated June 11, 2014, OWCP expanded acceptance of the claim to include
cervical disc protrusion at C4-5 and C6-7, and neck sprain.
By separate decision dated June 11, 2014, OWCP denied modification of its August 1,
2013 decision. It found the medical evidence of record failed to contain a rationalized opinion
explaining how appellant’s increased disability was due to her accepted August 7, 2010 work
injury.
On December 29, 2014 OWCP appellant again requested reconsideration.
On February 5, 2015 OWCP referred appellant for a second opinion evaluation with
Dr. Michael J. Einbund, a Board-certified orthopedic surgeon, to determine the extent of disability
and nature of her condition.
In a February 13, 2015 report, Dr. Einbund, based upon a review of the medical evidence,
history of treatment, statement of accepted facts (SOAF), and physical, diagnosed history of
concussion and scalp laceration, C4-5 and C6-7 disc protrusions with radiculopathy, and neck
sprain. He noted the requirements of appellant’s position and that she worked eight hours of
modified work from January 2011 to February 2012, returned to her regular work in
February 2012, and from June 2012 to December 2014 she worked a modified job. In
December 2014, appellant stopped working as light-duty work was unavailable. Dr. Einbund
opined that appellant had reached maximum medical improvement (MMI) sometime in
September 2012. He also advised that he was unaware of any nonindustrial or preexisting
disability, except that there was some evidence of underlying degenerative disc disease. In an
attached work capacity evaluation form (OWCP-5c), Dr. Einbund noted that appellant had reached
MMI and was capable of working eight hours per day with restrictions. The restrictions included
up to 15 pounds of lifting, pushing, pulling for up to three hours per day, and a limitation on
reaching above the shoulder.
By decision dated March 25, 2015, OWCP denied modification of its prior decision. It
found that the medical evidence of record failed to establish how the recurrence of disability was
causally related to the accepted August 7, 2010 work injury.
In a report dated September 28, 2015, Dr. Brown opined that appellant’s accepted work
injury had worsened. In support of this conclusion, he noted a progression of neck pain radiating
into both upper extremities including numbness and tingling and decreased C4-5 and C6-7
sensation.
On October 19 2015 appellant, through counsel, requested reconsideration.
Subsequent to appellant’s reconsideration request, OWCP received progress notes dated
September 28 and November 24, 2015 and February 23, June 7, August 2 and 31, and
September 28, 2016 from Dr. Brown reiterating findings, work capability, and diagnoses from
prior reports.
In a March 22, 2016 report, Dr. Basimah Khulusi, an examining Board-certified orthopedic
surgeon, provided physical examination findings and injury history. He also noted medical
5

evidence reviewed including Dr. Einbund’s second opinion report. Dr. Khulusi referenced
Dr. Einbund’s work restrictions opinion, which he observed would amount to working four hours
per day. Next, he opined, based on the medical records, that appellant has been constantly
symptomatic since the injury and physical examination findings showed limited neck range of
motion and tenderness. Dr. Khulusi summarized findings from physicians and the need for
appellant to remain on restrictions. He concluded that appellant has been unable to perform her
usual job due to the neck injury sustained on August 7, 2010.
OWCP continued to receive progress reports from Dr. Brown including reports dated
June 7, August 2, 31, September 28, and November 30, 2016. Dr. Brown reiterated findings, work
capability, and diagnoses from prior reports.
By decision dated January 18, 2017, OWCP denied modification of its prior decision
denying her claim or a recurrence of partial disability. It found the evidence of record failed to
establish an objective or material worsening of the accepted conditions due to the accepted
August 7, 2010 work injury.
LEGAL PRECEDENT
OWCP’s implementing regulations define a “recurrence of disability” as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.5
OWCP procedures state that a recurrence of disability includes a work stoppage caused by
a spontaneous material change in the medical condition demonstrated by objective findings. That
change must result from a previous injury or occupational illness rather than an intervening injury
or new exposure to factors causing the original illness. It does not include a condition that results
from a new injury, even if it involves the same part of the body previously injured.6
When an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that the recurrence of disability is causally related to the original injury.
This burden includes the necessity of furnishing evidence from a qualified physician who, on the
basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports this conclusion with sound medical
reasoning.7

5

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2.a
(June 2013). See also Philip L. Barnes, 55 ECAB 426 (2004).
6

Federal (FECA) Procedure Manual, id. at Chapter 2.1500.3(c)(5) (June 2013); see also G.B., Docket No. 15-1319
(issued December 8, 2015)
7

A.W., Docket No. 17-0638 (issued August 29, 2017); Ricky S. Storms, 52 ECAB 349 (2001); Helen Holt, 50
ECAB 279 (1999).

6

ANALYSIS
OWCP initially accepted that appellant sustained a scalp wound with complications and a
concussion on August 7, 2010 when the door of an OTS machine hit her on the head. It
subsequently expanded acceptance of the claim on June 11, 2014 to include neck sprain and
cervical disc protrusion at C4-5 and C6-7. However OWCP continued to find that appellant had
not established disability after June 5, 2012 causally related to the accepted injury.
The Board finds that this case is not in posture for decision.
Appellant’s treating physicians Drs. Mudiyam, Brown, Obukhoff, Mittleman, and Khulusi,
in multiple reports, opined that appellant had sustained a recurrence of disability after
June 5, 2012. They provided examination findings, reviewed objective tests, and noted her injury
history. Drs. Mudiyam, Brown, Obukhoff, Mittleman, and Khulusi’s reports specifically related
appellant’s disability to her cervical conditions. However, OWCP did not accept a cervical
condition as causally related to the August 7, 2010 injury until June 11, 2014.
Thereafter OWCP referred appellant to Dr. Einbund to determine appellant’s disability
status.
Dr. Einbund, in a February 13, 2015 report, diagnosed concussion and scalp laceration, C45 and C6-7 disc protrusions with radiculopathy and neck sprain. Based on his examination he
concluded that appellant had reached MMI sometime in September 2012 and was capable of
working eight hours per day with restrictions per the February 13, 2015 OWCP-5c. However, the
Board notes that OWCP did not specifically request that Dr. Einbund make findings regarding
appellant’s disability status as of the date of the alleged recurrence, June 5, 2012, and OWCP did
not request that he provide an opinion as to whether the newly accepted cervical conditions caused
any period of recurrence of disability, causally related to the accepted injury.
It is well established that proceedings under FECA are not adversarial in nature and that
while the employee has the burden of proof to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence in order to see that justice is done.8 Once
OWCP undertakes development of the record, it must do a complete job in procuring medical
evidence that will resolve the relevant issues in the case.9 After undertaking development by
scheduling a second opinion examination with Dr. Einbund on the issue of appellant’s disability
status, OWCP was responsible for obtaining a rationalized medical opinion on the issue of whether
appellant sustained a recurrence of disability on June 5, 2012 due to her August 7, 2010 accepted
employment injury. As Dr. Einbund was not asked and did not provide such opinion, the office
shall request a supplemental or additional medical opinion regarding appellant’s disability status
commencing June 5, 2012. After such further development as deemed necessary, OWCP shall
issue a de novo decision.

8

Jimmy A. Hammons, 51 ECAB 219, 223 (1999); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

9

See B.C., Docket No. 15-1853 (issued January 19, 2016).

7

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated January 18, 2017 is set aside and the case is remanded for further proceedings
consistent with this opinion.
Issued: March 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

